DETAILED ACTION
Priority
The instant application is a national stage of International Application No. PCT/US2017/021855, filed 03/10/2017, which claims priority to U.S. Provisional Application No. 62/307050, filed on 03/11/2016.

Information Disclosure Statement
The information disclosure statements submitted on 12/22/2020, 02/04/2021, and 03/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Election/Restriction
In Applicants’ Response to Election/Restriction dated 12/22/2020, Applicants elected without traverse Group I (claims 1-14), drawn to scaffolds.  Applicants further elected the following species:
		First Species (X2):				Gly
		Second Species (X6):			DAsp
		Third Species (X-7):				DVal
		Fourth Species (R1):			H;
		Fifth Species (R1a):				absent;
		Sixth Species (R2):				H; and
		Seventh Species (peptide ligand):		cGRGDdvc (LXW7)

Claims 1-14 (Group I) read on the elected species, and only the elected species in claims 1-14 mentioned above have been searched and examined by the Examiner.  Claims 15-34 and the nonelected species in claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-34 are pending.  As noted above, claims 15-34 and the nonelected species in claims 1-14 have been withdrawn from further consideration, and only the elected species in claims 1-14 mentioned above have been search and examined.  Claims 1-14 are rejected for the reasons provided below.

Sequence Non-Compliance
This application contains sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below. 
Nucleotide and/or amino acid sequences as used in 37 CFR 1.821-1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides.  Amino acids are those L-amino acids See MPEP 2422.
Paragraphs [0021], [0022], [0116], [0128], [0129], and [0131] in the instant specification recite the amino acid sequence “GRGD” that falls within the definition of an amino acid sequence as used in 37 CFR 1.821-1.825, and thus, this amino acid sequence requires a sequence identifier assigned to it in a sequence listing as stated in the above-mentioned rules.  All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art.  It is therefore essential that such sequences, whether only disclosed or also claimed, be included in the database.  As noted above, the presence of D-amino acids in a sequence will exclude that sequence from the scope of the above-mentioned rules, and as such, the amino acid sequences in paragraphs [0093]-[0094] and claims 7-8, such as “cGRGDdvc”, are compliant and do not require a sequence identifier assigned to them in a sequence listing.

Specification
The specification is objected to for containing/referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d).  As noted above, paragraphs [0021], [0022], [0116], [0128], [0129], and [0131] in the instant specification recite the amino acid sequence 

37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

Applicants are therefore required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible amino acid sequences requiring a sequence identifier in a sequence listing according to 37 CFR 1.821(d).  Applicants’ cooperation is required in correcting any sequences of which Applicants may become aware in the specification.  See MPEP 608.01.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, before the effective filing date of the claimed invention, had possession of the claimed invention. 
Claim 1 recites a scaffold comprising: a polymer; and a peptide ligand covalently immobilized on the surface of the polymer, wherein the peptide ligand increases the attachment of endothelial cells and/or endothelial progenitor cells to the scaffold, and wherein the peptide ligand is a compound of Formula I:


    PNG
    media_image1.png
    92
    224
    media_image1.png
    Greyscale


	wherein, as elected by Applicants, X2 is Gly, X6 is DAsp, X-7 is DVal, R1 is H, R1a is absent, and R2 is H.  
In the instant case, the generic term ‘polymer’ in claim 1 does not provide ample written description for the scope of compounds encompassed by the term since the claim does not describe a single distinguishing structural feature of the ‘polymer’.  The 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by the inventor. The courts have stated:
Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989)("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").  Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966. 
For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
See MPEP 2163.  Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  It is unquestionable that claim 1 is broad and generic, with respect to all varied polymers contained therein, and would encompass an enormous number, variation and/or type of varied polymers, where the possible structural variations are limitless. 
Thus, absent evidence to the contrary, an ordinary skilled artisan would conclude that Applicants were not in possession of any ‘polymer’ as claimed before the effective filing date of the invention.  Furthermore, because Applicants' reference to the term ‘polymer’ does not permit the ordinary skilled artisan to clearly envisage all of varied polymers that were in Applicants' possession, the only reasonable conclusion is that Applicants are not and were not in possession of all of the varied polymers before the effective filing date of the claimed invention and had not reduced to practice their preparation, isolation, and characterization.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) 
The remaining dependent claims (claims 2-14) are rejected as being dependent on rejected independent claim 1 and not remedying the deficiencies described above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "wherein the peptide ligand increases the attachment of endothelial cells and/or endothelial progenitor cells to the scaffold”.  The phrase “increases the attachment” is a relative phrase which renders the claim indefinite.  The phrase "increases the attachment” is not defined by the claim, the specification does not 
Claim 11 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush See MPEP 706.03(y).
In claim 11, the Markush grouping is improper because the alternatives defined by the Markush grouping are not all members of the same recognized physical or chemical class or the same art-recognized class.  For example, hydroxyapatite is a naturally occurring mineral with a hexagonal crystal structure that is primarily made up of calcium (Ca2+) and phosphate (PO43-).  Hydroxyapatite does not share a structural similarity with the alternatives in the Markush group of claim 11, and is not in the same art-recognized class as these alternatives, which include poly (L-lactic acid) (PLLA), polycaprolactone (PCL), poly (lactic-co-glycolic acid) (PLGA), poly(lactide-co-s-caprolactone) (PLCL), polytetrafluoroethylene (PTFE), and expanded polytetrafluoroethylene (ePTFE).  Polyketides are natural compounds containing alternating carbonyl and methylene groups.  Polyketides also do not share a structural similarity with the above-mentioned alternatives in the Markush group of claim 11, and are not in the same art-recognized class as these alternatives.  Furthermore, oligosaccharides and proteins/peptoids are not in the same art-recognized class, and do 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a recognized physical or chemical class, or the same art-recognized class.
Also, claim 11 recites the general terms ‘hydrogels’ and ‘polylactates’.  No specific structural or distinguishing characteristics of these general terms are provided in the instant specification, and each of these broad alternatives are preceded by exemplary narrow limitations.  The mere fact that a compound may be embraced by more than one member of a Markush group recited in the claim does not necessarily render the scope of the claim unclear. MPEP 2173.05(h).  However, a broad limitation together with a narrow limitation that falls within the limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  There is a question or doubt as to whether the features introduced by narrower language is merely exemplary of the remainder of the claim, and therefore not required.  For example, a ‘hydrogel’ can be formed from a polymer such as a ‘poly(glycol)’, ‘PLLA’, or ‘PCL’, and all of these terms are recited as alternatives in claim 11.  Also, while ‘PLLA’ falls within the general category of ‘polylactates’, both of these terms are recited as alternatives in claim 11.  Furthermore, claim 11 recites both ‘polytetrafluoroethylene’ and ‘expanded 
Claim 12 is rejected as being unclear for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP 2172.01.  Claim 1 recites “a peptide ligand covalently immobilized on the surface of the polymer”.  Claim 12, which is dependent on claim 1, recites “wherein the polymer further comprises a coating, and wherein the peptide ligand is covalently attached to the coating”.  It is unclear from the language of the claims how the peptide ligand can be covalently immobilized on the surface of the polymer as recited in claim 1, while also being covalently attached to a coating covering the surface of the polymer as recited in claim 12.  Is the coating recited in claim 12 considered to be part of the polymer recited in claim 1?  Appropriate clarification is requested.  For purposes of examination, the Examiner assumes that the peptide ligand covalently attached to the coating in claim 12 is also considered to be “covalently immobilized on the surface of the polymer” as recited in claim 1.  
The remaining dependent claims have been rejected for being dependent on an indefinite claim and failing to remedy the deficiencies of the indefinite claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 fails to further limit claim 1 because this claim merely states a property of the recited peptide ligand and adds nothing further to the makeup of the recited peptide ligand.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, and, alternatively, under 35 U.S.C. 103 as being obvious over, Onofiok et al. (US20120322145, cited in Applicants’ IDS dated 03/05/2021).
Where Applicants claim a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the Examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102/103 rejection.  See MPEP 2112 (III).
Regarding the claim language “wherein the peptide ligand increases the attachment of endothelial cells and/or endothelial progenitor cells to the scaffold” in claim 1, this is an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02.  Also, as noted above, for purposes of examination, the Examiner assumes that the phrase "wherein the peptide ligand increases the attachment of 
Onofiok et al. disclose a three-dimensional polymeric hydrogel matrix with covalently tethered integrin binding ligands used for cell adhesion (see paragraphs [0019], [0041], and [0084]).  The covalently tethered integrin binding ligands on the three-dimensional polymeric hydrogel matrix of Onofiok et al. include the peptide ligand LXW7 (cGRGDdvc) (see paragraph [0085]).  Onofiok et al. disclose that LXW7 is a αvβ3 integrin-targeting ligand (see paragraph [0015]).  
The only elected structural features of the scaffold of claims 1-11 are a polymer and peptide ligand (LXW7) covalently immobilized on the surface of the polymer.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, vβ3 integrin binding ligand (LXW7) to the scaffold surface, which is identical to the elected structure as claimed, an increased attachment of endothelial cells and/or endothelial progenitor cells to the scaffold as claimed would have been necessarily present.  As such, this disclosure of Onofiok et al. anticipates claims 1-11.  
Alternatively, because Onofiok et al. teach an identical structure as claimed, teach that LXW7 is a αvβ3 integrin-targeting ligand (see paragraph [0015]), and further teach that their scaffolds can be used to culture cells such as endothelial cells (see paragraph [0004]), it would have been well within the ordinary level of skill in the art before the effective filing date of the claimed invention to achieve a three-dimensional polymeric (hydrogel) matrix (scaffold) with a covalently tethered (immobilized) αvβ3 integrin binding ligand LXW7 on the scaffold surface, with a reasonable expectation that the peptide ligand would increase the number of attached endothelial and/or endothelial progenitor cells on the scaffold relative to the number of attached endothelial and/or endothelial progenitor cells on such a scaffold without the peptide ligand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The quotation of 35 U.S.C. 103 which forms the basis for the following obviousness rejections is mentioned above.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Onofiok et al. (cited above) in view of Tan et al. (“Surface Engineering and Patterning Using Parylene for Biological Applications”, Materials, 2010, Vol. 3, pp. 1803-1832, cited in Applicants’ IDS dated 12/22/2020).
The teachings of Onofiok et al. mentioned above are hereby incorporated in this section.
Regarding the specific limitations of claims 12 and 13, as noted above, for purposes of examination the Examiner assumes that the peptide ligand covalently attached to the coating in claim 12 is also considered to be “covalently immobilized on the surface of the polymer” as recited in claim 1.  While Onofiok et al. teach covalently tethering a peptide ligand such as LXW7 to their polymeric scaffold, Onofiok et al. do 
Tan et al. teach the use of reactive parylene coatings with functional groups to create bioactive and biocompatible surfaces on devices and structures used in tissue engineering.  Tan et al. teach that reactive parylene coatings can be used to mimic and re-create cellular microenvironments such as artificial blood vessels, as well as improve the interfacing of biomedical implants with the host body (see page 1827).  Tan et al. teach that parylene coatings with active functional groups allow the covalent immobilization agents such as proteins onto parylene coated surfaces (see page 1806).  Tan et al. teach that such reactive parylene coatings can be used for patterning proteins and mammalian cells onto surfaces independent of the substrate material, as well as increase haemocompatibility of the substrate material (see page 1818). 
Based on the teachings of Tan et al. mentioned above, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the claimed invention to coat the polymeric scaffold of Onofiok et al. with a parylene polymer to promote peptide ligand and endothelial cell attachment to the scaffold, mimic and re-create a cellular microenvironment of an artificial blood vessel, as well as improve the haemocompatibility and interfacing of the scaffold with a mammalian host body.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Onofiok et al. (cited above).
The teachings of Onofiok et al. mentioned above are hereby incorporated in this section.
Regarding the specific limitations of claim 14, Onofiok et al. do not explicitly recite seeding endothelial cells, endothelial progenitor cells, and/or osteogenic cells on a scaffold comprising a polymer and a LXW7 peptide ligand covalently immobilized on the surface of the polymer.  However, Onofiok et al. teach seeding epithelial cells atop their polymeric scaffold functionalized with LXW7 (see paragraph [0015]), and further teach that their scaffolds that can be used to culture cells such as endothelial cells in addition to epithelial cells (see paragraph [0004]).  Based on these teachings of Onofiok et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the claimed invention to seed endothelial cells on a three-dimensional polymeric (hydrogel) matrix (scaffold) with a covalently tethered (immobilized) αvβ3 integrin binding ligand LXW7 on the scaffold surface, with a reasonable expectation that the seeded scaffold could be used to successfully culture the endothelial cells for endothelial tissue generation.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US20130172270, cited in Applicants’ IDS dated 12/22/2020) in view of Onofiok et al. (cited above) and Tan et al. (cited above).
Lam et al. teach peptide ligands are useful as immobilized ligands on a scaffold surface for tissue engineering (see paragraph [0112]).  Lam et al. teach that the αvβ3 


    PNG
    media_image2.png
    97
    217
    media_image2.png
    Greyscale


wherein R1 is H, R2 is H, X6 is DAsp, and X7 is DVal (see paragraphs [0091] to [0094]).  Lam et al. teach that the peptide ligand depicted in the formula above can be cGRGDdvc (LXW7) (see paragraph [0092]).  Lam et al. further teach that LXW7 exhibits strong binding to αvβ3 integrin (see paragraph [0011]).

Regarding the elected limitations of claims 1-11, although Lam et al. teach that a peptide ligand such as LXW7 is useful as an immobilized ligand on a scaffold for tissue engineering, Lam et al. do not explicitly recite a scaffold comprising a polymer such as a hydrogel, wherein a peptide ligand such as LXW7 is covalently immobilized on the surface of the polymer.
As mentioned above, Onofiok et al. disclose a three-dimensional polymeric hydrogel matrix with covalently tethered integrin binding ligands used for cell adhesion vβ3 integrin targeting ligand (see paragraph [0015]).  
Because Onofiok et al. disclose a three-dimensional polymeric (hydrogel) matrix (scaffold) with a covalently tethered (immobilized) αvβ3 integrin binding ligand (LXW7), which is identical to the elected structure as claimed, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to covalently immobilize a LXW7 peptide ligand as taught in Lam et al. to the surface of a polymeric hydrogel in a scaffold via routine experimentation and optimization, with a reasonable expectation that the covalently immobilized peptide ligand would promote endothelial tissue generation by increasing the number of attached endothelial and/or endothelial progenitor cells on the scaffold relative to the number of attached endothelial and/or endothelial progenitor cells on such a scaffold without the peptide ligand.

Regarding the specific limitations of claims 12 and 13, as noted above, for purposes of examination the Examiner assumes that the peptide ligand covalently attached to the coating in claim 12 is also considered to be “covalently immobilized on the surface of the polymer” as recited in claim 1.  Neither Lam et al. nor Onofiok et al. explicitly recite a parylene polymer coating on their polymeric scaffold, wherein the peptide ligand is covalently attached to the coating.
As mentioned above, Tan et al. teach the use of reactive parylene coatings with functional groups to create bioactive and biocompatible surfaces on devices and 
Based on the teachings of Tan et al. mentioned above, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the claimed invention to coat a polymeric scaffold as taught by the combined teachings of Lam et al. and Onofiok et al. with a parylene polymer to promote peptide ligand and endothelial cell attachment to the scaffold, mimic and re-create a cellular microenvironment of an artificial blood vessel, as well as improve the haemocompatibility and interfacing of the scaffold with a mammalian host body.

Regarding the specific limitations of claim 14, neither Lam et al. nor Onofiok et al. explicitly recite endothelial cells, endothelial progenitor cells, and/or osteogenic cells seeded on a scaffold comprising a polymer and a LXW7 peptide ligand covalently immobilized on the surface of the polymer.  However, as mentioned above, Onofiok et al. teach seeding epithelial cells atop their polymeric scaffold functionalized with LXW7 (see paragraph [0015]), and further teach that their scaffolds that can be used to culture vβ3 integrin binding ligand LXW7 as taught by the combined teachings of Lam et al. and Onofiok et al., with a reasonable expectation that the seeded scaffold could be used to successfully culture the endothelial cells for endothelial tissue generation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,073,974 (with Regents of the University of California as the common assignee, hereinafter “the ‘974 patent”, corresponding to Lam et al. cited above) in view of Onofiok et al. (cited above).
The teachings of Onofiok et al. mentioned above are hereby incorporated in this section.  
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 1-4 of the ‘974 patent teach peptide ligands having the structure:


    PNG
    media_image2.png
    97
    217
    media_image2.png
    Greyscale


wherein R1 = H, R2 = H, X6 = DAsp, and X7 = DVal.  Claims 5 and 6 of the ‘974 patent teach that the peptide ligand depicted in the formula above can be cGRGDdvc (LXW7).

Regarding the elected limitations of instant claims 1-11, claims 1-6 of the ‘974 patent do not explicitly recite a scaffold comprising a polymer such as a hydrogel, wherein a peptide ligand such as LXW7 is covalently immobilized on the surface of the polymer.
As mentioned above, Onofiok et al. disclose a three-dimensional polymeric hydrogel matrix with covalently tethered integrin binding ligands used for cell adhesion (see paragraphs [0019], [0041], and [0084]).   The covalently tethered integrin binding vβ3 integrin targeting ligand (see paragraph [0015]).  
Because Onofiok et al. disclose a three-dimensional polymeric (hydrogel) matrix (scaffold) with a covalently tethered (immobilized) αvβ3 integrin binding ligand (LXW7), which is identical to the elected structure as claimed, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to covalently immobilize a LXW7 peptide ligand as taught in the ‘974 patent to the surface of a polymeric hydrogel in a scaffold via routine experimentation and optimization, with a reasonable expectation that the covalently immobilized peptide ligand would promote endothelial tissue generation by increasing the number of attached endothelial and/or endothelial progenitor cells on the scaffold relative to the number of attached endothelial and/or endothelial progenitor cells on such a scaffold without the peptide ligand.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDEEP SINGH/Examiner, Art Unit 1615